United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 05-1244
                                ___________

Shawna Carr,                           *
                                       *
              Appellant,               *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the Eastern
Lake Village Police Department;        * District of Arkansas.
Percy Wilburn, Individually and        *
in his Official Capacity as Chief      *          [UNPUBLISHED]
of Police for the City of Lake         *
Village; Jacqueline Brown, Sergeant,   *
Individually and in her Official       *
Capacity as an Employee of the         *
City of Lake Village Police            *
Department; City of Lake Village;      *
Joanne Bush, Mayor, Individually       *
and in her Official Capacity as Mayor *
of the City of Lake Village, Arkansas *
(originally sued as Jo Ann Bush),      *
                                       *
              Appellees.               *
                                  ___________

                           Submitted: October 10, 2005
                              Filed: November 7, 2005
                               ___________

Before ARNOLD, BOWMAN, and MURPHY, Circuit Judges.
                         ___________
PER CURIAM.

        Shawna Carr appeals from the summary judgment that the district court1
entered against her in her action under 42 U.S.C. § 1983. Ms. Carr had claimed that
the defendants had violated her right to the equal protection of the law and had
deprived her of her property without the due process of law, all as guaranteed by the
fourteenth amendment. The district court ruled that although the defendant police
officers acted under color of law when they seized Ms. Carr's automobile, they were
nevertheless not liable because Ms. Carr had a post-deprivation remedy for any loss
of property, see Parratt v. Taylor, 451 U.S. 527, 541-43 (1981), overruled on other
grounds, Daniels v. Williams, 474 U.S. 327, 330-31 (1986), and because there was no
evidence that in seizing the car the defendants failed to treat similarly-situated people
alike, see Klinger v. Department of Corrections, 31 F.3d 727, 731 (8th Cir. 1994),
cert. denied, 513 U.S. 1185 (1995).

      We agree with the district court's conclusions and, having nothing to add to its
well-reasoned opinion, we affirm the judgment.
                      ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                          -2-